 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE

 6
     REBECCA AUGSBURGER,
 7                                                        CASE NO. 2:17-cv-1817-BAT
                                Plaintiff,
 8                                                        ORDER RE-NOTING MOTION
             v.
                                                          FOR SUMMARY JUDGMENT
 9                                                        (DKT. 35)
     NAVY MUTUAL AID ASSOCIATION,
10                              Defendant.
11
            On December 3, 2018, the Court extended the discovery deadline to allow Plaintiff to
12
     depose Jennifer Arnic. Dkt. 46. Pending completion of the deposition discovery, the Court stayed
13
     its consideration of Defendant’s motion for summary judgment (Dkt. 35). Id.
14
            On December 9, 2019, Plaintiff filed a “Notice of Supplemental Information,” with a
15
     summary of facts from Ms. Arnic’s deposition. Dkt. 47. Plaintiff requests that the Court consider
16
     this testimony when ruling on Defendant’s motion. Id.
17
            Accordingly, it is ORDERED:
18
            1)      The Clerk is directed to re-note Defendant’s motion for summary judgment (Dkt.
19
     35) for January 4, 2019.
20
            2)      Defendant may file a supplemental response by December 31, 2018. Plaintiff
21
     may file a reply by January 4, 2019. The response and reply shall be limited to the information
22
     and issues raised by Jennifer Arnic’s testimony.
23



     ORDER RE-NOTING MOTION FOR
     SUMMARY JUDGMENT (DKT. 35) - 1
 1        3)    The Clerk shall send a copy of this Order to counsel for the parties.

 2        DATED this 10th day of December, 2018.

 3

 4

 5
                                                      A
                                                      BRIAN A. TSUCHIDA
                                                      Chief United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER RE-NOTING MOTION FOR
     SUMMARY JUDGMENT (DKT. 35) - 2
